DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-5, 7-14 and 16-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
§ 102 Rejection(s)
Applicant’s arguments filed 1/5/2022 have been fully considered but they are not persuasive. Applicant states the amendments have incorporated parts of allowable subject matter and therefore allowable. The Examiner respectfully disagrees because the subject matter of Claim 2 requires “at least two” variables. The filed amendments require “at least one” which is discloses by Levinson, “Policy data 1130 may include criteria with which planner 1164 uses to determine a path that has a sufficient confidence level with which to generate trajectories, according to some examples. Examples of policy data 1130 include policies that specify that trajectory generation is bounded by stand-off distances to external objects (e.g., maintaining a safety buffer of 3 feet from a cyclist, as possible)” (see C19:41-46). Thus Levinson discloses an ability to determine a confidence level based on at least a distance threshold from an external object. And since Levinson discloses the amended limitation, the rejection is MAINTAINED.

Status of Claims
Claim(s) 1-19 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 15 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 9612123 B1 (“Levinson”).

Regarding Claim 1, Levinson discloses a collision avoid system (e.g., “system”) (see at least Fig. 4 with associated text) comprising:
one or more processors (see at least Fig. 33 with associated text); and
memory that stores instructions which, when executed by the one or more processors (see at least Fig. 33 with associated text), cause the system to:
receive a first set of values (e.g., “sensor data”) indicating a current state of an autonomous vehicle (see at least Fig. 5 with associated text; in particular, Element 502), the first set of values comprising one or more (Only one option is required to satisfy a one or more limitation.) of a first position (e.g., “current pose”) (see at least C6:25-28, C9:41-62), a first orientation (e.g., “direction of travel” from Fig. 3E), a first yaw rate (e.g., “yaw value”) (see at least C9:41-62), or (Only one option is required to satisfy an or limitation.) a first velocity (e.g., “current velocity 1022” from Fig. 10) (see at least Fig. 10 with associated text); 
receive a potential trajectory (e.g., “candidate trajectories”) for the autonomous vehicle (see at least C13:1-31);
determine a second set of values indicating a potential state of the autonomous vehicle on the potential trajectory (see at least Fig. 2 and 5 with associated text; “For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second”; therefore, Levinson discloses a system that collects sensor data from a moving autonomous vehicle and every second.), the second set of values comprising one or more (Only one option is required to satisfy a one or more limitation.) of a second position (see at least C6:25-28, C9:41-62), a second orientation (e.g., “direction of travel” from Fig. 3E), a second yaw rate (e.g., “yaw value”) (see at least C9:41-62), or (Only one option is required to satisfy an or limitation.) a second velocity (e.g., “current velocity 1022” from Fig. 10) (see at least Fig. 10 with associated text);
determine, as a validity signal (e.g., “confidence level”), whether the second set of values differs from the first set of values by a set of corresponding threshold amounts (see at least C20:14-19 and Fig. 2 with associated text; in particular, C8:3-10 and C8:19-23. Levinson discloses when a high confidence level is present to move forward safely and vice versa.), wherein the set of corresponding threshold amounts comprise at least one (Only one option is required to satisfy an “at least one” limitation.) of a distance threshold (e.g., “stand-off distance”; see C19:41-46), a time threshold, a steering threshold, a yaw threshold, a velocity deviation threshold, or a collinearity threshold; and
cause the autonomous vehicle to operate according to the potential trajectory based at least in part on the validity signal (see at least C8:3-10, C8:19-23 and C20:14-19).

Regarding Claim 6 and 15 repeat the subject matter of Claim 1 and rejected in like manner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax